Citation Nr: 1631964	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1989 to May 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.

In May 2016 the Veteran testified before the undersigned during a hearing held via video teleconference.  A transcript of that hearing has been associated with the claims file. 

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  


FINDINGS OF FACT

1. The Veteran has a current low back disability.

2. The Veteran injured back while in active military service.

3. It is less likely than not that the Veteran's current low back disability is causally or etiologically related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection of the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.102, 3.303; 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's for service connection, a review of the record indicates that VA has met all statutory and regulatory provisions to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In reaching this conclusion, the undersigned has reviewed the hearing transcript in this case, as well as the duties of a Veteran's Law Judge who holds a hearing, as was detailed in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, Bryant  and 38 C.F.R. § 3.103(c)(2) require that a Veterans Law Judge who chairs a hearing must fully explain the issues, and they must suggest the submission of evidence that may have been overlooked.  

In this case the undersigned detailed the issue on appeal in this case prior to taking testimony.  The undersigned also discussed with the Veteran additional evidence that may be helpful to the adjudication of this claim, including outstanding medical records and corroborating statements from friends and family.  The undersigned then held the record open for 60 days after the date of the hearing, at the request of the Veteran's representative, to allow for the submission of such evidence.

During the hearing in this case the Veteran agreed to submit any additional evidence that he was able to obtain, including any chiropractic treatment records that may exist and any corroborating statements from friends and family with knowledge of the Veteran's medical condition since service.  As of the date of this decision, the Board has not received any such additional evidence.  However, the Board finds that VA has satisfied its duties to assist the Veteran in obtaining evidence to substantiate his claim.  Specifically, VA has obtained the Veteran's service and post-service treatment records, and VA has provided the Veteran with two VA medical examinations of his spine.  VA is not obligated to obtain statements from the Veteran's friends and family, and the Veteran has not sufficiently identified his former chiropractic provider so as to allow VA to attempt to obtain such records.  Accordingly, the Board finds that VA, and the Board, has complied with all duties to notify and assist the Veteran in this case.

II. Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In making this determination, the Board must consider and assess the credibility and weight of all evidence in the claims file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable symptomatology, and "may provide sufficient support for a claim of service connection", it is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the first record of the Veteran experiencing any difficulty with his back came in a May 1991 service examination.  At this time the Veteran stated that he was in good health, and the examiner found the Veteran not to have any abnormal findings upon physical examination.  The Veteran reported that he had incurred a low back injury three months prior to this examination, and that he was prescribed Motrin for treatment.  The examiner then noted that there had been no sequela of the injury.

In March 1993 the Veteran's service treatment records state that the Veteran was complaining of upper back pain.  After examination the Veteran was diagnosed with myalgia and prescribed medications for treatment.  Then, in August 1993 the Veteran reported with chest pain which occurred with specific movement.  The Veteran was then diagnosed with musculoskeletal pain overuse syndrome.  This report was followed by a September 1993 report wherein the Veteran complained of lower back pain, stating that he had hurt his back while using weights.  The Veteran demonstrated pain upon palpation of the back, as well as minor swelling, and he was prescribed medication and ice. 

The Veteran's medical records do not make reference to any back or spine difficulties or injuries again until July 2009.  At this time the Veteran presented for treatment of a shoulder pain, and he reported that he was treated in the military for back pain and strain with medication.  The Veteran also reported that he had a recurrence of this pain after discharge and he saw a chiropractor, but the Veteran reported that he was "ok now".  This report is consistent with a February 2002 VA treatment record in which the Veteran reported to his treatment team that he had "no problems related to [the] Persian Gulf."

The next record of any difficulty with the Veteran's back came in November 2010 when the Veteran sought treatment after reportedly falling.  The Veteran reported that after falling he was experiencing back pain.  An x-ray examination of the Veteran's spine was then conducted, which found an L1 endplate compression deformity with anterior wedging.  This x-ray examination also found a loss of disc space height in L1, L4-5, and L5-S1, as well as mild spondylosis and facet arthropathy in the lumbar spine.  After this radiographic examination, the Veteran's treating physician noted him to have some arthritic changes and "probably an old vertebral fracture".  The physician then wondered in the record, "did he have a major fall in the past?"

In March 2011 the Veteran was provided with a VA medical examination of his spine.  During this examination the Veteran complained of intermittent back pain, which he rated at 5 out of 10.  The examiner diagnosed the Veteran with degenerative disc disease after reviewing the claims file, including the November 2010 x-ray examination.  The examiner also stated that the Veteran's degenerative disc disease was less likely than not related to his active military service.  In support of this opinion, the examiner cited the lack of continuing treatment for back pain since the Veteran's discharge from service.  

The Veteran was then provided with another VA medical examination of his back in March 2013.  In this examination report, the examiner opined that the Veteran's low back disorder is less likely than not caused by his service injuries.  In support of this opinion, the examiner stated that the Veteran's in-service back injuries were conditions of the muscles, and did not involve the spine itself.  The examiner also stated that the record indicates the Veteran's experienced muscle strain in service, which healed without and residuals.  Further, the examiner stated that the Veteran's November 2010 fall was sufficient to have caused his condition and stated that the Veteran's fall was "biomechanically consistent with the development of his current conditions whereas a remote and healed strain is not."  In support of this point the examiner looked to the lack of care from the Veteran's discharge until his fall in 2010, which the examiner found to suggest that the Veteran was not in need of medical care because his injuries had healed.  

The March 2013 examiner also rejected any contention that the Veteran's in-service injuries weakened his back, which in turn caused him to fall.  In response to this, the examiner stated "there is no nexus by which a remote and healed strain can lead to the sudden onset of significant weakening causing a fall."  In summation, the examiner stated that "the weight of the medical literature supports that there is no nexus between a remote strain that heals without residuals and later falling down and sustaining and injury."

In addition to this documented clinical evidence, the record also includes several statements from the Veteran concerning his claimed disability.  Specifically, in October 2011 the Veteran asserted that his current spinal disorder was caused by his in-service injuries.  In support of this contention, the Veteran reported that he fell in 2010 because his back "went out" which caused his fall.  Additionally, in May 2013 the Veteran reported that he believed his current spinal disorder was related to his in-service injury because the pain he experiences is "in the same area" as his in-service injury.  The Veteran also reported that his pain has been a chronic problem since his service.  These statements are in addition to the Veteran's hearing testimony, in which he explained that he first injured his back in service while lifting another individual to perform a "fireman's carry", and since service he did seek chiropractic treatment for a short time in 1997.

Applying this evidence to the applicable law in this case, there is little doubt that the Veteran has a current disability, including degenerative changes.  This disability was clearly demonstrated by the November 2010 x-ray examinations.  There is also little question that the Veteran did injure his back while in active military service.  In addition to the fact that the Veteran is generally considered competent to report the events of his own life, the Veteran's service treatment records also clearly discuss injuries to the Veteran's back.  Accordingly, the Board finds that the first two elements of service connection (an in-service injury and current disability)  are satisfied in this case.  

With respect to the final element of service connection, the question of a nexus between the Veteran's current disability and his in-service injuries, the Board finds insufficient evidence to support service connection.  In reaching this conclusion, the Board finds the April 2013 examiner's report and opinion to be highly probative.  As was detailed above, the April 2013 examiner unequivocally explained that the Veteran's in-service injuries do not relate to his current disability because the Veteran's in-service injuries were muscular and not related to the spine itself.  The examiner also explained that the Veteran's reported fall in November 2010 was sufficient to cause the Veteran's current disability.  This opinion is highly probative in this case given that the examiner was able to review the entirety of the medical evidence in this case.  The examiner's opinion is also highly probative given the detail with which he provided the rationale for his opinion, which drew on his medical training, as well as the Veteran's medical history.  Moreover, this opinion carries significant probative weight because of the certainty of the examiner's opinion.  The examiner unequivocally denied any service connection.  That the examiner felt such certainty suggests that, medically, it is quite clear that no nexus exists in this case.  Finally, the probative value of this opinion further bolstered by the fact that the Veteran repeatedly reported no spinal or back difficulties prior to November 2010, which is consistent with the examiner's belief that the Veteran's in-service injuries healed and were unrelated to his current disability. 

In reaching this conclusion, the Board also notes the opinion of the March 2011 examiner, who also found it less likely than not that the Veteran's current disability is causally or etiologically related to his in-service injuries.  That said, the Board finds this opinion to carry less probative weight than the April 2013 examiner's opinion, in light of the sparse rationale provided by the examiner.  While the fact that the Veteran did not seek treatment for his spine, so far as is in the record, until 2010, this fact is not dispositive of whether the Veteran experienced difficulty, and rather is only a factor to consider.  Accordingly, that the examiner relied on this point alone renders his opinion less persuasive, standing separate and apart from the corroboration between this opinion and the April 2013 opinion.  

The Board is careful to take note of the Veteran's unequivocal assertion that his current disability is related to his in-service injuries.  However, the Board again reiterates that individuals without any medical training or expertise, such as the Veteran, are only competent to offer etiological evidence on matters which can be directly observed.  Any possible relation between a muscular injury in service and the Veteran's current disability is not a matter which can be directly observed by a lay individual.  Thus, the medical opinion evidence contained in the record is more probative on this question.  

Finally, the Board also takes note of the Veteran's May 2013 assertion that he has chronically experienced pain in his back since his time in service.  However, this assertion does not appear credible in light of the Veteran's 2002 report that he had no problems relating to his service and the Veteran's 2009 report that he was "ok now" and not experiencing any back pain.  This assertion also appears less credible in light of the fact that the record does not contain any evidence that the Veteran required medical treatment for his back from 1997 to 2010.  Finally, this report also does not appear entirely credible given the April 2013 examiner's explanation that the Veteran's in-service injuries were muscular in nature and his current disability relates to the spine directly.  

When this evidence is considered in total, the Board finds that the weight of the evidence indicates that the Veteran's current low back disability is not causally or etiologically related to his in-service back injuries.  Therefore, the Board finds that the final element of service connection is not satisfied.

ORDER

Service connection for a low back disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


